Name: Commission Delegated Regulation (EU) No 1014/2014 of 22 July 2014 supplementing Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 ofÃ theÃ European Parliament and of the Council with regards to the content and construction of aÃ common monitoring and evaluation system for the operations funded under the European Maritime and Fisheries Fund
 Type: Delegated Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport; NA;  economic policy;  budget;  European Union law
 Date Published: nan

 27.9.2014 EN Official Journal of the European Union L 283/11 COMMISSION DELEGATED REGULATION (EU) No 1014/2014 of 22 July 2014 supplementing Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council with regards to the content and construction of a common monitoring and evaluation system for the operations funded under the European Maritime and Fisheries Fund THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Article 107(1) in conjunction with Article 109(1) thereof, Whereas: (1) Article 107 of Regulation (EU) No 508/2014 provides for the establishment of a common monitoring and evaluation system with a view to measuring the performance of the European Maritime and Fisheries Fund (EMFF). That system should help in particular to demonstrate the progress and achievements of the Common Fisheries Policy and the Union's Integrated Maritime Policy; to assess the effectiveness, efficiency and relevance of EMFF operations; to contribute to better targeted support for the Common Fisheries Policy and the Integrated Maritime Policy; to support a common learning process related to monitoring and evaluation; and to provide robust, evidence-based evaluations of the EMFF operations that feed into the decision-making process. (2) The content and the construction of the common monitoring and evaluation system should be defined in order to ensure that sufficient and appropriate evaluation activities are undertaken. It is therefore necessary to determine a list of common indicatorsto be used by the Member States so that data can be aggregated at Union level and the performance of the EMFF can be assessed by the Commission in relation to the policy objectives set out in Regulation (EU) No 508/2014. (3) According to Article 109 of Regulation (EU) No 508/2014 the common indicators must be applicable to each programme and must relate to the initial situation as well as to the financial execution, outputs and results of the programme. Those common indicators shall also be used for the performance review referred to in Article 21(1) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2). (4) The common indicators should be in accordance with the indicators set out for programme priorities in Article 27(4) of Regulation (EU) No 1303/2013, which include indicators related to expenditure allocated, output indicators related to the operations supported and result indicators relating to the priority concerned. They should also include context indicators related to the initial situation before the implementation of the programme. (5) The indicators referred to in Article 107(2) of Regulation (EU) No 508/2014 relate to the impact of the programme at the level of each Union Priority and are not covered by this Regulation. (6) In order to allow for the prompt application of the measures provided for in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 Content and construction of the monitoring and evaluation system 1. The common monitoring and evaluation system referred to in Article 107 of Regulation (EU) No 508/2014 shall be constituted of the following elements: (a) an intervention logic showing the interactions between priorities, focus areas and measures as provided for in Article 18(1)(a) and Article 116 of Regulation (EU) No 508/2014; (b) the set of common indicators referred to in Article 109 of Regulation (EU) No 508/2014; (c) the relevant cumulative data on operations selected for funding, as provided for in Article 97(1)(a) of Regulation (EU) No 508/2014; (d) the annual report on the implementation of the operational programme, as provided for in Article 114 of Regulation (EU) No 508/2014 in conjunction with Article 50 of Regulation (EU) No 1303/2013; (e) the evaluation plan as provided for in Article 115 of Regulation (EU) No 508/2014 in conjunction with Article 56 of Regulation (EU) No 1303/2013; (f) the ex ante and ex post evaluations and all other evaluation activities linked to the EMFF programme, as provided for in Articles 115, 116 and 117 of Regulation (EU) No 508/2014 in conjunction with Article 55, 56 and 57 of Regulation (EU) No 1303/2013; (g) the performance review as provided for in Article 21(1) of Regulation (EU) No 1303/2013. 2. When applying Articles 97(1)(a) and Articles 114 to 117 of Regulation (EU) No 508/2014, in conjunction with Articles 21(1), 50, 55, 56, 57 of Regulation (EU) No 1303/2013, the managing authority shall use the list of common indicators referred to in Article 109 of Regulation (EU) No 508/2014 throughout the different elements of the common monitoring and evaluation system. Article 2 List of Common Indicators The list of common indicators referred to in Article 109 of Regulation (EU) No 508/2014 is set out in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 149, 20.5.2014, p. 1. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). ANNEX COMMON INDICATORS TO BE USED IN THE COMMON MONITORING AND EVALUATION SYSTEM I. CONTEXT INDICATORS (1) Union priority 1  Promoting environmentally sustainable, resource efficient, innovative, competitive and knowledge based fisheries 1. Fishing fleet (a) number of vessels (b) kW (c) GT 2. Gross value added per FTE (1) employee (thousand euros per FTE employee) 3. Net profit (thousand euros) 4. Return on investment of fixed tangible assets (2) (%) 5. Indicators of biological sustainability (3) (a) sustainable harvest indicator (b) stocks-at-risk indicator 6. Fuel efficiency of fish capture (litres fuel/tonne landed catch) 7. Ecosystem indicators as defined for the implementation of Directive 2008/56/EC of the European Parliament and of the Council (4) (a) Extent of the seabed significantly affected by human activities for the different substrate types (%) (5) (b) Rates of incidental catches of cetaceans in fisheries (by-catch per unit effort) (6) 8. Number of employed (FTE) (a) Number of employed (FTE) including male and female (b) Number of employed (FTE) female 9. Incidence of work-related injuries and accidents (a) Number of work-related injuries and accidents (b) % in relation to total fishers 10. Coverage of marine protected areas (MPAs) (7) (a) Coverage of Natura 2000 areas designated under the Birds and Habitats directives (km2) (b) Coverage of other spatial protection measures under Article 13.4 of Directive 2008/56/EC (km2) Union priority 2  Fostering environmentally sustainable, resource efficient, innovative, competitive and knowledge based aquaculture 1. Volume of aquaculture production (tonnes) 2. Value of aquaculture production (thousand euros) 3. Net profit (thousand euros) 4. Volume of production organic aquaculture (tonnes) 5. Volume of production recirculation system (tonnes) 6. Number of employed (FTE) (a) Number of employed (FTE) including male and female (b) Number of employed (FTE) female Union priority 3  Fostering the implementation of the CFP (Control and Data Collection) A. Control Measures 1. Serious infringements in the MS (total number in the last 7 years) 2. Landings that are subject to physical control (%) 3. Existing resources available for control (a) Control vessels and aircrafts available (number) (b) Number of employed (FTE) (c) Budgetary allocation (evolution last 5 years, thousand euros) (d) Vessels equipped with ERS and/or VMS (number) B. Data Collection Measures Fulfilment of data calls under DCF (8) (%) Union priority 4  Increasing employment and territorial cohesion Extent of coastline, main waterways and main water bodies (a) Extent of coastline (km) (b) Extent of main waterways (km) (c) Extent of main water bodies (km2) Union priority 5  Fostering marketing and processing 1. Producer organisations (POs), associations of POs, inter-branch organisations (IBOs) (a) Number of POs (b) Number of associations of POs (c) Number of IBOs (d) Number of producers or operators per PO (e) Number of producers or operators per association of POs (f) Number of producers or operators per IBO (g) % of producers or operators member of PO (h) % of producers or operators member of association of POs (i) % of producers or operators member of IBO 2. Annual value (9) of turnover of EU marketed production (a) Annual value of turnover of EU marketed production (thousand euros) (b) % of production placed on the market (value) by POs (c) % of production placed on the market (value) by association of POs (d) % of production placed on the market (value) by IBOs (e) % of production placed on the market (volume) by POs (f) % of production placed on the market (volume) by association of POs (g) % of production placed on the market (volume) by IBOs Union priority 6  Fostering the implementation of the Integrated Maritime Policy 1. Common Information Sharing Environment (CISE) for the surveillance of the EU maritime domain (%) 2. Coverage of marine protected areas(MPAs) (a) Coverage of Natura 2000 areas designated under the Birds and Habitats directives (km2) (b) Coverage of other spatial protection measures under Article 13.4 of Directive 2008/56/EC (km2) II. OUTPUT INDICATORS Union priority 1  Promoting environmentally sustainable, resource efficient, innovative, competitive and knowledge based fisheries (Number of projects) (*Indicators also relevant to projects in inland fisheries) 1. Innovation, advisory services and partnerships with scientists * 2. Systems of allocation of fishing opportunities * 3. Added value, quality, use of unwanted catches and fishing ports, landing sites, actions halls and shelters * 4. Conservation measures, reduction of the fishing impact on the environment and fishing adaptation to the protection of species * 5. Permanent cessation 6. Protection and restoration of biodiversity and ecosystems (10) * 7. Energy efficiency and mitigation of climate change * 8. Replacement or modernisation of engines * 9. Promoting human capital and social dialogue, diversification and new forms of income, start-ups for fishermen and health/safety * 10. Temporary cessation 11. Mutual funds Union priority 2  Fostering environmentally sustainable, resource efficient, innovative, competitive and knowledge based aquaculture (Number of projects) 1. Innovation, advisory services 2. Productive investments in aquaculture 3. Limiting the impact of aquaculture on the environment (eco-management, audit schemes, organic aquaculture environmental services) 4. Increasing potential of aquaculture sites and measures on public and animal health 5. Promoting human capital of aquaculture in general and new aquaculture farmers 6. Aquaculture stock insurance Union priority 3  Fostering the implementation of the CFP: Control and Data Collection. (Number of projects) 1. Implementing the Union's control, inspections and enforcement system 2. Supporting the collection, management and use of data Union priority 4  Increasing employment and territorial cohesion (Number of projects, except 1) 1. Number of local development strategies implemented 2. Preparatory support 3. Cooperation Union priority 5  Fostering marketing and processing (Number of projects, except 1 and 4) 1. Number of producers organisations or associations of producers organisations supported for production and marketing plans 2. Marketing measures and storage aid 3. Processing 4. Number of operators benefitting from compensation schemes Union priority 6  Fostering the implementation of the Integrated Maritime Policy (Number of projects) 1. Integrated maritime surveillance 2. Protection and improvement of knowledge on marine environment (11) III. RESULT INDICATORS Union priority 1  Promoting environmentally sustainable, resource efficient, innovative, competitive and knowledge based fisheries 1. Change in the value of production (thousand euros) 2. Change in the volume of production (tonnes) 3. Change in net profits (thousand euros) 4. Change in unwanted catches (12) (a) Change in unwanted catches (tonnes) (b) Change in unwanted catches (%) 5. Change in fuel efficiency of fish capture (in litres of fuel/EUR landed catch) 6. Change in the % of unbalanced fleets (13) 7. Employment created (FTE) in the fisheries sector or complementary activities 8. Employment maintained (FTE) in the fisheries sector or complementary activities 9. Change in the work-related injuries and accidents (a) Change in the number of work-related injuries and accidents (b) Change in the % of work-related injuries and accidents in relation to total fishers 10. Change in the coverage of marine protected areas (MPAs) relevant for UP 1: (a) Change in the coverage of Natura 2000 areas designated under the Birds and Habitats directives (km2) (b) Change in the coverage of other spatial protection measures under Article 13.4 of Directive 2008/56/EC (km2) Union priority 2  Fostering environmentally sustainable, resource efficient, innovative, competitive and knowledge based aquaculture 1. Change in volume of aquaculture production (tonnes) 2. Change in value of aquaculture production (thousand euros) 3. Change in net profit (thousand euros) 4. Change in the volume of production organic aquaculture (tonnes) 5. Change in the volume of production recirculation system (tonnes) 6. Change in the volume of aquaculture production certified under voluntary sustainability schemes (tonnes) 7. Aquaculture farms providing environmental services (number of farms) 8. Employment created (FTE) 9. Employment maintained (FTE) Union priority 3  Fostering the implementation of the CFP (Control and Data Collection) A. Control Measures 1. Amount of serious infringements detected (14) 2. Landings that have been the subject to physical control (%) B. Data Collection Measures Increase in the percentage of fulfilment of data calls (%) (15) Union priority 4  Increasing employment and territorial cohesion 1. Employment created (FTE) in the aquaculture sector 2. Employment maintained (FTE) in the aquaculture sector 3. Businesses created (number) Union priority 5  Fostering marketing and processing Change in the EU production with distinction between POs and non-POs (a) Change in value of first sales in POs (thousand euros) (b) Change in volume of first sales in POs (tonnes) (c) Change in value of first sales in non-POs (thousand euros) (d) Change in volume of first sales in non-POs (tonnes) Union priority 6  Fostering the implementation of the Integrated Maritime Policy 1. Increase in the Common Information Sharing Environment (CISE) for the surveillance of the EU maritime domain (%) 2. Change in the coverage of marine protected areas (MPAs) relevant for UP 6: (a) Change in the coverage of Natura 2000 areas designated under the Birds and Habitats directives (km2) (b) Change in the coverage of other spatial protection measures under Article 13.4 of Directive 2008/56/EC (km2) (1) Context indicators shall be provided at EU aggregated level. (1) Employment measured in full time equivalents. (2) As defined in the guidelines for analysis of the balance between fishing capacity and fishing opportunities. Value of indicator where available in the fleet report. (3) As defined in the guidelines for analysis of the balance between fishing capacity and fishing opportunities. Value of indicators where available in the fleet report. (4) Directive 2008/56/EC of the European Parliament and of the Council of 17 June 2008 establishing a framework for community action in the field of marine environmental policy (Marine Strategy Framework Directive) (OJ L 164, 25.6.2008, p. 19). (5) Indicator 6.1.2 of Commission Decision 2010/477/EU of 1 September 2010 on criteria and methodological standards on good environmental status of marine waters (OJ L 232, 2.9.2010, p. 14). (6) They can be derived from reporting under Council Regulation (EC) No 812/2004 of 26 April 2004 laying down measures concerning incidental catches of cetaceans in fisheries and amending Regulation (EC) No 88/98 (OJ L 150, 30.4.2004, p. 12). (7) Data on nationally designated MPAs are included in the Common Database on Designated Areas (CDDA) maintained by the European Environment Agency. Descriptive and spatial data for each Nature 2000 area are available in http://natura2000.eea.europa.eu (8) 100 % minus failures to deliver the full data set required within a module within a specific data call relative to the overall number of data calls in %. (9) Baseline period: 2009-2011. (10) Including projects under the relevant EMFF measure that may support the objectives of achieving and maintaining a good environmental status as required by Directive 2008/56/EC. (11) Promotion of the protection of marine environment, and the sustainable use of marine and coastal resources. (12) Catches which are landed not for human consumption. (13) According to starting values estimates in the EMFF OPs. (14) The necessary data will be available to the Commission via a website that every Member State should have had installed since 1.1.2012, in accordance with Articles 93 and 116 of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy. (15) 100 % minus failures to deliver the full data set required within a module within a specific data call relative to the overall number of data calls in %.